Citation Nr: 0218703	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  02-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  

The current appeal arose from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO granted entitlement to a 
permanent and total disability rating for pension 
purposes.  The veteran appealed that portion of the rating 
decision wherein the RO denied entitlement to special 
monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran currently has two non-service-connected 
disabilities: Parkinson's disease, evaluated as 30 percent 
disabling; and dementia with depression, evaluated as 30 
percent disabling.  The combined evaluation is 50 percent.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  It is not shown by the evidence that the appellant is 
bedridden; or is unable to dress/undress himself, keep 
himself clean and presentable, feed himself, or attend to 
the wants of nature without the care and assistance of 
another person on a regular basis; or is so physically or 
mentally incapacitated that he requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.

5.  It is not shown that the veteran's disabilities 
substantially restrict him to his dwelling, the immediate 
premises, or a ward or clinical area of an institution.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
based on the need for regular aid and attendance or by 
reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an application for non-service-connected 
disability pension in August 2000.  

The evidence of record at that time included a VA 
hospitalization report dated from July 2000 to August 
2000.  The veteran was resistant to assisted living, and 
was under the impression he could live on his own.  It was 
noted that the veteran currently lived alone, but he 
exhibited increased confusion, with wandering into other 
tenants' apartments in his building.  The veteran stated 
that he was able to "take care of everything just fine."  
He underwent psychological testing.  The Occupational 
Therapy assessment results of the evaluation indicated 
that the veteran did not demonstrate sufficient skills to 
live independently.  Results showed impaired cognition.  
The recommendation was that the veteran should live in a 
residential setting that provided assistance with 
activities of daily living, with supervision and 
assistance as needed for basic safety.  The veteran agreed 
to move into an assisted living environment.  The 
discharge diagnoses were alcohol use, mild-to moderate 
dementia, Parkinson's disease, and cardiovascular disease.  

The evidence includes an August 2000 examination report 
for housebound status or permanent need for regular aid 
and attendance.  This is not signed by a physician or 
other healthcare professional.  The report refers to the 
prior hospitalization findings.  The report states that 
the veteran is unable to live on his own because he is 
unaware of safety issues and is easily confused and 
disoriented without reminders and routine.  The diagnoses 
were dementia and Parkinson's disease.  

The veteran underwent a VA mental disorders examination in 
January 2001.  The examiner noted review of the claims 
folder.  The veteran was living on his own in a boarding 
home.  The veteran had mild symptoms of depression 
secondary to his surroundings.  He complained that he had 
no privacy and had to share a bathroom.  He denied having 
difficulty managing his finances or difficulty taking care 
of his daily needs.  The examiner cited the veteran's 
prior medical history and treatment.  The veteran stated 
he had no difficulties bathing, shaving, dressing himself, 
or doing laundry.  He stated he took daily walks and did 
not have problems buying groceries.  He attended A.A. 
meetings and went to VA for medical treatment 
approximately 2-to-3 times a week and had no difficulty 
keeping the appointments.  The examiner performed a mental 
status examination, and concluded that the veteran met the 
criteria for mild dementia but his symptoms were not 
severe enough to prevent him from managing his financial 
affairs as long as he continued with VA treatment.  The 
examiner opined that the veteran did not need assistance 
with activities of daily living, as long as he maintained 
his sobriety.  

The veteran underwent an examination for housebound status 
or permanent need for regular aid and attendance in 
January 2001.  The VA physician noted review of the claims 
folder in connection with the examination.  The physician 
noted the veteran's prior social and medical histories.  
The veteran was renting an apartment, and he cooked for 
himself.  He was doing well with medication use.  He 
stated that his eyesight was fairly good except for 
difficulty with near vision.  He had no problems feeding 
himself, bathing himself, shaving, dressing himself, and 
taking care of the activities of daily living.  He was not 
housebound, and he arrived at the examination by himself.  
He also reported walking on a daily basis.  Except for a 
slight tendency to fall forward due to his Parkinson's 
disease, the use of his upper extremities and lower 
extremities was fine, and this did not limit him.  The VA 
physician performed a physical examination.  The diagnosis 
was Parkinson's disease, possible previous stroke and a 
long, prior history of substance abuse.  The VA physician 
opined that the veteran was not housebound.  The physician 
stated that the veteran was able to travel by walking and 
public transportation on a regular basis.  He had good 
mobility, with good use of all extremities, and vision was 
not a limiting factor.  The physician stated that the 
veteran was capable of performing his own activities of 
daily living, feeding himself, bathing himself, going to 
the toilet himself, or dressing himself, but a caseworker 
did assist with monitoring medication.  

In a March 2001 rating decision, the RO granted 
entitlement to a permanent and total disability rating for 
pension purposes.  The disabilities accounting for the 
grant were Parkinson's disease, evaluated as 30 percent 
disabling, and dementia with depression, evaluated as 30 
percent disabling.  The RO denied entitlement to special 
monthly pension.  The combined evaluation is 50 percent.  

Subsequently, the RO obtained VA medical treatment records 
that are dated from January 2001 to November 2001.  They 
show that the veteran regularly attended scheduled VA 
medical appoints.  They show ongoing follow-up treatment 
for dementia and Parkinson's disease, as well as other 
physical disabilities.  They show that the veteran moved 
out of the housing facility he had rented and he purchased 
a trailer home.  He began living there by himself in early 
March 2002.  He reported that he had been going downtown 
to socialize on a daily basis with former co-workers.  He 
had also begun visiting the library.  He was sleeping and 
eating well at that time.  Many of these follow-up 
examination records show the veteran appeared well 
groomed.  In April 2001 he stated that he enjoyed his 
living situation and prepared his own meals.  He stated he 
was doing well in all these areas.  In May 2001 the 
veteran reported having no safety problems at home.  A 
visiting nurse concluded that the veteran was not at risk, 
and was living in a stable home environment.  The 
remaining records show that, aside from assistance with 
medication management, the veteran was able to perform all 
activities of daily living without assistance.  The 
records show regular follow-up visits to ensure he was 
able to care of his daily needs.  In September 2001 the 
veteran appeared to be maintaining himself in his living 
situation at an acceptable level.  He continually 
expressed disinterest in assisted living.  In November 
2001 the veteran was still performing his daily activities 
of living.  

II.  Legal Criteria

Under applicable criteria, a veteran of a period of war 
who is permanently and totally disabled, and who is in 
need of regular aid and attendance or is housebound, is 
entitled to increased pension.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. § 3.351(a)(1) (2002).

To establish entitlement to special monthly pension based 
on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental 
or physical incapacity; or be blind or so nearly blind as 
to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for the regular 
aid and attendance of another person.  See 38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to 
dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician 
has prescribed rest in bed for the greater or lesser part 
of the day to promote convalescence or cure will not 
suffice.

It is not required that all of the above described 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions 
that the claimant is unable to perform should be 
considered in connection with his condition as a whole.  
It is only necessary that the evidence establishes that 
the claimant is so helpless as to need regular aid and 
attendance, not that there is a constant need.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the United 
States Court of Appeals for Veterans Claims (CAVC) held 
that, in order to be awarded special monthly pension on 
the basis of the need for aid and attendance, the record 
must show at least one of the enumerated factors in § 
3.352(a).  Turco, supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The 
requirement for this increase in pension will be 
considered to have been met where, in addition to having a 
single permanent disability rated as 100 percent 
disabling, the veteran (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated 
as 100 percent disabling and involving different 
anatomical segments or bodily systems, or (2) is 
substantially confined as a direct result of his or her 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the veteran.  38 
U.S.C.A. § 5107 (West Supp. 2002).

III.  Analysis

A.  Duty to Assist

In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Among other things, te VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and superseded the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that the Secretary cannot develop a veteran's 
claim unless and until a well-grounded claim has been 
submitted.

In that regard, the new law revised the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant 
come forward first with evidence to well ground a claim 
before the Secretary is obligated to assist the claimant 
in developing the facts pertinent to the claim.  It also 
specifically enumerated the requirements of the duty to 
assist.

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of those regulations pertaining to the duty to notify and 
the duty to assist were also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (nowcodified at 
38 C.F.R. § 3.159 (2002)).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required 
to substantiate a claim), and is therefore more favorable 
to the appellant.  Therefore, the amended duty to assist 
law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate his claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  The RO 
informed him of the evidence to support his claim via the 
rating decision and statement of the case, and associated 
correspondence issued since the veteran filed his claim.  
The above documentation in the aggregate has informed the 
veteran of the rationale for the denial of his claim.  The 
statement of the case explained what duties the VA and the 
veteran had.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has obtained all VA medical treatment records and 
provided the veteran VA examinations that address the 
issue on appeal.  Furthermore, the veteran has been 
afforded the opportunity to submit evidence and argument 
on the merits of the issue.  Moreover, the numerous 
records and examinations described above make it clear 
that all pertinent evidence identified by the veteran and 
his representative has been secured for review in this 
appeal, and that there has been no confusion as to the 
relative obligations of the veteran and VA in developing 
the record.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.

B.  Discussion - Entitlement to SMP

The Board has reviewed the evidence of record.  There is 
no competent evidence demonstrating that the veteran is 
helpless or requires aid and attendance solely as a result 
of the disabilities recognized for pension purposes, 
reported above.  

Section 3.351(b) defines the need for aid and attendance 
as "helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person."  
Section 3.351(c), which is labeled "[a]id and attendance; 
criteria," establishes three alternative criteria that 
constitute helplessness.  Neither of the first two 
criteria under section 3.351(c) is applicable to this 
case, because the first provision deals with situations 
where the claimant is legally blind, 38 C.F.R. 
§ 3.351(c)(1), and the second provision deals with 
situations where the claimant is confined to "a nursing 
home because of mental or physical incapacity."  38 C.F.R. 
§ 3.351(c)(2).  

The veteran does not contend, and the evidence does not 
show that he is legally blind or that he is confined to a 
nursing home because of mental or physical incapacity.  38 
C.F.R. § 3.351(c)(1)(2).  

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a).  The most 
probative evidence of record consists of the VA 
examinations and treatment records dated in January 2001 
and thereafter.  

The VA hospitalization report, dated from July 2000 to 
August 2000, includes an Occupational Therapy assessment 
that the veteran did not demonstrate sufficient skills to 
live independently.  Results showed impaired cognition.  
The recommendation was that the veteran should live in a 
residential setting that provides assistance with 
activities of daily living, with supervision and 
assistance as needed for basic safety.  The August 2000 
examination report for housebound status or permanent need 
for regular aid and attendance is a reflection of those 
findings.  The report refers to the prior hospitalization 
findings.  The report states that the veteran is unable to 
live on his own because he is unaware of safety issues and 
is easily confused and disoriented without reminders and 
routine.  While this evidence supports a finding that the 
veteran required the regular aid and attendance of another 
person at that time, it was rendered at a time when the 
veteran's dementia symptoms had been heightened by chronic 
alcohol use.  Nearly all of the remaining medical evidence 
shows that the veteran has been able to perform all the 
needs of daily living, in the absence of alcohol use.  

During the time of the January 2001 VA mental disorders 
examination, the veteran was living on his own in a 
boarding home and was not using alcohol at that time.  The 
veteran had only mild symptoms of depression secondary to 
his surroundings.  He denied having difficulty managing 
his finances or difficulty taking care of his daily needs.  
The examiner cited the veteran's prior medical history and 
treatment.  The veteran stated he had no difficulties 
bathing, shaving, dressing himself, or doing laundry.  He 
stated he took daily walks and did not have problems 
buying groceries.  He attended A.A. meetings and went to 
the VA for medical treatment approximately 2-to-3 times a 
week and had no difficulty keeping the appointments.  The 
examiner performed a mental status examination.  The 
examiner concluded that the veteran met the criteria for 
mild dementia but his symptoms were not severe enough to 
prevent him from managing his financial affairs as long as 
he continued with VA treatment.  The examiner opined that 
the veteran did not need assistance with activities of 
daily living as long as he maintained his sobriety.  

During the January 2001 examination for housebound status 
or permanent need for regular aid and attendance, the 
physician noted the veteran's prior social and medical 
histories.  The veteran rented an apartment and he cooked 
for himself.  He was doing well with medication use.  He 
had no problems feeding himself, bathing himself, shaving, 
or dressing himself, and taking care of the activities of 
daily living.  He clearly was not housebound, as shown by 
the fact that he arrived at the examination by himself.  
He also reported walking on a daily basis.  Except for a 
slight tendency to fall forward due to his Parkinson's 
disease, the use of his upper extremities and lower 
extremities was fine and did not limit him.  The VA 
physician opined that the veteran was not housebound.  The 
physician stated that the veteran was able to travel by 
walking and public transportation on a regular basis.  He 
had good mobility, good use of all extremities, and vision 
was not a limiting factor.  The physician stated that the 
veteran was capable of performing his own activities of 
daily living, feeding himself, bathing himself, going to 
the toilet himself, or dressing himself, but a caseworker 
did assist with monitoring medication.  

These examination findings are highly probative because 
both VA examiners had an opportunity to review the 
evidence of record, as well as conduct an examination 
prior to rendering a medical opinion on the issue.  Both 
examiners specifically reviewed the claims folder in 
connection with their opinion.  

The above medical conclusions are further supported by the 
remaining medical records dated through November 2001.  
They show that the veteran regularly attended scheduled VA 
medical appoints by himself.  They show that he had moved 
out of the housing facility he had rented, had purchased a 
trailer home, and began living there by himself in early 
March 2002.  They show he had been going downtown to 
socialize on a daily basis with former co-workers.  He had 
also begun visiting the local library.  He was sleeping 
and eating well at that time.

Many of these follow-up examination records show the 
veteran appeared well groomed.  In April 2001 he stated 
that he enjoyed his living situation and prepared his own 
meals.  He stated he was doing well in all these areas.  
In May 2001 the veteran reported having no safety problems 
at home.  A visiting nurse concluded that the veteran was 
not at risk and he was living in a stable home 
environment.  The remaining records show that, aside from 
assistance with medication management, the veteran was 
able to perform all activities of daily living without 
assistance.  The records show regular follow-up visits to 
ensure he was able to care for his daily needs.  In 
September 2001, he appeared to be maintaining himself in 
his living situation at an acceptable level.  In November 
2001 the veteran was still performing his daily activities 
of living.  

There is no evidence of record demonstrating that the 
veteran suffers from dementia or Parkinson's disease or 
any other physical or mental impairment to such an extent 
that he needs assistance to protect him from the hazards 
in his daily environment.  

The veteran's disabilities for pension purposes have not 
shown that he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less, or is a patient in a nursing home because of 
physical or mental incapacity.  The veteran is not 
bedridden.  His physical disabilities have not resulted in 
loss of coordination of his upper extremities or extreme 
weakness with inability to attend to the wants of nature.  
The evidentiary record further shows that the veteran is 
not substantially confined to his dwelling and the 
immediate premises, or a ward or clinical area of an 
institution.  As noted above, he is able to independently 
care for his personal needs on a regular basis, and is not 
bedridden.  

Without competent evidence to refute the overwhelming 
medical findings, as well as the veteran's own statements, 
that the veteran does not meet the criteria for special 
monthly pension based upon the need for aid and attendance 
or housebound benefits, the Board finds that the veteran's 
claim for special monthly pension based upon need for aid 
and attendance or on account of being housebound must be 
denied.  

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit-of-the-doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim for special monthly pension by reason of being in 
need of aid and attendance or on account of being 
housebound.  Gilbert, 1 Vet. App. at 53.

ORDER

Entitlement to special monthly pension by reason of being 
in need of aid and attendance or on account of being 
housebound is denied. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

